NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted October 4, 2017*
                                    Decided October 6, 2017



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge



No. 17-3044                                                          Appeal from the United
                                                                     States District Court for
ANDREW I. PHILIPSBORN, as TRUSTEE on behalf
                                                                     the Northern District of
of the THOMAS D. PHILIPSBORN IRREVOCABLE
                                                                     Illinois, Eastern Division.
INSURANCE TRUST dated July 10, 2005, et al.,
     Plaintiffs-Appellees,                                           No. 11 C 3274
                                                                     Harry D. Leinenweber,
            v.                                                       Judge.
AVON CAPITAL, et al.,
   Defendants-Appellees,

APPEAL OF: TPG GROUP, INC.,
   Claimant.

                                               Order

    This case is remanded for further proceedings in light of Thomas D.
Philipsborn Irrevocable Insurance Trust v. Avon Capital, LLC, No. 15-3368 (7th Cir.
Oct. 5, 2017) (nonprecedential disposition).

*   This successive appeal has been submitted to the original panel under Operating Procedure 6(b).